Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Qingbao Huang			:
Application No. 16/086,940			:		Decision on Petition
Filing Date: September 20, 2018		:				
Attorney Docket No. 18-1524-WO-US	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed February 4, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On July 23, 2020, the Office issued a non-final Office action including a restriction requirement.  The Office action sets a shortened statutory period for reply of two months.  A reply to the Office action was not matched with the file.  The Office issued a Notice of Abandonment on February 4, 2021.

The petition establishes a reply to the Office action was timely filed on August 25, 2020.  Therefore, the holding of abandonment is hereby withdrawn.

The Office is unable to locate the original reply.  As a result, the copy of the reply filed with the petition will be used for examination purposes.

Technology Center Art Unit 1772 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions